10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:21-mc-80111-VKD Document 1 Filed 05/06/21 Page 1 of 24

Elham Azimy, Esq. SBN: 207274
Azimy Law, APC

4521 Campus Dr. #413

Irvine, California 92612
Telephone: (949) 572-8197

Fax: (949) 334-6474
eazimy(@a-lawfirm.com

Attorney for Applicant, Medical Incorporated Association Smile Create dba Jingumae

Orthodontics

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

-SAN JOSE DIVISION-

IN RE EX PARTE APPLICATION
OFMEDICAL INCORPORATED
ASSOCIATION SMILE CREATE DBA
JINGUMAE ORTHODONTICS,

Applicant,

 

 

 

 

 

TO THE HONORABLE COURT, TO DEFENDANTS AND TO ALL PARTIES

WITH AN INTEREST HEREIN:

 

SUSAN ¥ SOON
Non He Tum
SAN JOS 7 CALIFORNIA

  

(AL
VKC
EX PARTE APPLICATION FOR
ORDER PURSUANT TO 28 U.S.C
§1782 PERMITTING DISCOVERY
FOR USE IN FOREIGN
PROCEEDING AND MEMORANDUM

AND DECLARATION IN SUPPORT
THEREOF

 
10

tt

12

13

14

{5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document 1 Filed 05/06/21 Page 2 of 24

Applicant, Medical Incorporated Association Smile Create dba Jingumae
Orthodontics (hereinafter referred to as “Smile Create”), a professional corporation
organized and existing under the laws of Japan, hereby applies to this Court ex
parte for an order permitting discovery from Google, LLC (hereinafter referred to
as “Google”) for use in a court proceeding in Japan pursuant to 28 U.S.C. § 1782.

The proposed subpoena attached to this application seeks from Google
documents and information relating to certain Google accounts which certain
anonymous statements, that under Japanese law, constitutes defamation against
Smile Create.

This Application is supported by the accompanying declarations of Yuichi
Nakazawa, an attorney in Japan who represents Smile Create; the Declaration of
Dr. Yasuhiro Itsuki, director and owner of Smile Create and the Declaration of
Marianne Mu; who translated the google reviews from Japanese to English,

I. BACKGROUND
Smile Create was established in February 14, 2006 and is located at

Trinity Bldg. 8F, 3-23-3, Jingumae, Shibuya-ku, Tokyo(ZIP 150-0001). Telephone
number 0120-418-376. The web site for Smile Create is Attp:/Avww.yeotha jp/.
(Decl. Itsuki {1). Smile Create is an Orthodontic Dental office which performs all
comprehensive orthodontic services for its patients. (Decl. Itsuki 3). Smile

Create consists of twelve employees in total; with four (4) Orthodontists, three (3)
2

24

 
10

li

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document 1 Filed 05/06/21 Page 3 of 24

nurses and five (5) office staff. (Decl. Itsuki (3). Smile Create’s director and head
Orthodontist is Dr. Yasuhiro Itsuki (hereinafter referred to as “Dr. ftsuki”). Dr.
Itsuki graduated from Tohoku University School of Dentistry in 1991. (Decl.
Itsuki §4). Dr. Itsuki is a member of the following academic society memberships:
Japanese Cleft Palate Association; Tokyo Orthodontic Society; The Japanese
Society for Jaw Deformities; Japanese Orthodontic Society (Certified Doctor and
Clinical Advisor); American Association of Orthodontists (AAO); European
Orthodontic Society (EOS); Japan Advanced Orthodontic Society (Chairman of the
Board); Nagasaki University School of Dentistry: guest lecturer on a part-time
basis; Yokohama Rosai Hospital-Training in Dentistry and Oral Surgery and
World Federation of Orthodontics. (Decl. Itsuki 4)

Dr. Itsuki believes that during the corona virus lockdowns in
Japan, it is a possibility that competitors of Smile Create posted anonymous
negative online reviews in order to gain business that would otherwise go to Smile
Create. (Decl. Itsuki 96). Dr. Ituski finds it hard to believe that an actual patient
would not post their real name so that the Orthodontic office can professionally
address the legitimate complaint of its patients. (Decl. Itsuki 46).

Google Reviews that are Considered Defamatory Under Japanese Law

Google Review 1: 7, K## (ARAKI, NOZOMI or KIBOU)

On April 17, 2020 a google review was posted on Dr. Itsuki’s website by
3

 
10

1]

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 4 of 24
dit-K# @ (ARAKI, NOZOMI or KIBOU) with the post URL address of:

https://www.goorle.com/maps/contrib/108817245039663073232/place/ChUryOV
RKOMGGARIG-zuwD4kww/, (Decl. Itsuki 77)

As translated from Japanese to English, the post by #7752 (ARAKE,
NOZOMI or KIBOU states:
“The doctors and receptionists just have a bad attitude. You'll get treatment
that you weren't even told about before hand. It took four years to get off the
orthodontic appliance, well past the originally planned time frame. Their treatment
of patients is terrible, even with the high price. I don't understand why the reviews
here are so high. You need to change your attitude towards work, including the

staff. I will never use them again.”

Google Review 2 3 (YAMAMD:

On February 4, 2020, a google review was posted on Dr. Itsuki’s Google
Reviews by ///€ (YAMAMI) with post URL address of:

httos://www.google.com/maps/contrib/1092 10795 175448792673/place/ChlJryOV
RKOMGGAR{G-zuwD4kww/, (Decl. Itsuki 8)

 

As translated by Japanese to English, the post by ///@ (YAMAMP)

states:

“Anyway, it takes a long time. I think it's twice as long as other hospitals. The

good thing is that there’s no loan or credit, so it's a good deal to pay in installments

 
10

Hi

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document 1 Filed 05/06/21 Page 5 of 24

with no interest rate, but there are so many people there that it's hard to get an

appointment. As a result, it takes a long time. Furthermore, the instruments and the
teeth will be stubbornly bumped against each other and the teeth will chip(,) It
won't be able to heal.”

Google Review 3 AD 2 & (HINOKKD)

 

On January 16, 2020, “A@<—> & (HINOKKD posted on Dr. Itsuki’s page

on Google reviews, with URL post address of:
https://www.google.com/maps/contrib/1070248595 18535527176/place/ChUryOV
RKOMGGARIG-zuwD4kww/. (Decl. Itsuki 99)

1. As translated by Japanese to English, the post by AD o &

(HINOKKD) states:

“I've been going there for 2.5 years now. With the exception of the posts
that have been unnaturally raved about in other people's word-of-mouth, I can
relate to both the good and the bad content to a certain extent (especially the bad
ones). It would still be better if the director could be a little more individualized,
but the actual response time is only a few minutes, and there seems to be a sense of
clumsiness when he's clearly busy, for example. As you wrote, the majority of
procedures are done by the staff, so it's actually quite different for each person.
There are many times when I feel uncomfortable. The discomfort varies from

person to person, but if there is a reason why I don't recommend it, it's because you

5

 
10

11

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document 1 Filed 05/06/21 Page 6 of 24

can't get an appointment. Even if you want to make an appointment on the shortest
possible date, it will take about every 1.5 months on average. So, it would be less
of a shock to you if you think of it as 1.5 to 2 times longer than the period of time
you were told at counseling. If you think about it that way, it will take another year
and a half for me.”

Google Review 4 ES
On or about April 8, 2020, ES posted on Dr. Itsuki’s page on

Google reviews, with URL post address of
https://www.google.com/maps/contrib/107360944378522249996/place/ChIJryvOV

RKOMGGARfG-zuwD4kww/, (Decl. Itsuki 410)

 

As translated by Japanese to English, the post by ES states:

“T was told that I had lost one nerve while in braces. I wanted to get it
cleaned up and I was too shocked that the nerve was lost due to orthodontics even
though I had no cavities.”

Google Review 5 N.Y
On June 19, 2019, N .Y posted on Dr. Itsuki’s Google review, with
URL post address of:
https://www.google.com/maps/contrib/1 13 193389403572307232/place/ChlryOV
RKOMGGARIG-zuwD4kww/. (Decl. [tsuki ¥11)

 

As translated by Japanese to English, the post by N .Y states:

 
10

11

12

13

14

is

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 7 of 24

The good... the impression of my face changing because my teeth are
straight. The bad... which is significantly more than the good news. It’s probably
just a matter of individual difference but bottom line it took over 4 years. There
were times I felt that they were purposefully stretching this for the money. My
teeth kept hitting the mechanisms and even when I got anxious and asked questions
when there were clearly several cracks or chips, all they did was make excuses.

As a result, even though my teeth are straighter and my appearance has improved,
my personal complexes about my teeth have increased. Not only does it not sit
well that they mistook my patient registration card for someone else’s or mistaking
my appointment times, there is no consistency among the staff that every time I
showed up to an appointment they would apologize for “the incident last time” for
months on end making me sick of hearing of it all and furthering my distrust for
them. Again, the same as I just mentioned, information is not shared among the
staff and they kept repeating over and over how sorry they were. ‘The doctors
exam is always just the last 5-10 min. The adjustments are pretty much just by the
hygienist. On top of that, depending on the person there is a significant amount of
superiority. You have more time with the doctor if you’ve gotten your mouthpiece
adjusted or the wires are done being adjusted.

Anyways, you could count on feeling irritated every single visit. LOL

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document 1 Filed 05/06/21 Page 8 of 24

] feel that I also was manipulated in the beginning with the politeness of the
counseling and the way they seemed they would guide you through the process.
One of my acquaintances works with the medical director so I was doing my best
to play nice with him but I only spoke to him for 5 minutes the first 1-2 times that I
saw him and he doesn’t seem to be the type of person to not say hello when
passing by in an elevator so I really think that it’d be much better if they were just
more careful.

Google Review 6 p A
On October 11, 2020, p A posted on Dr. Itsuki’s Google review,

with the URL post address of:
https:/Awww.google.com/maps/contrib/107834941489108171103/place/ChlryOV
RKOMGGARIG-zuwD4kww/. (Decl. Itsuki 412)

As translated by Japanese to English, the post by p A states:
“The more you look into orthodontic cases and other details, the more you'll
learn about the overwhelmingly high level of skill here. If you're particularly
difficult to treat, you'll almost always choose Jingumae Orthodontics. The director
seems to be well known in the industry for his high level of skill. The cost is not
too high, but not too high either. I think it's worth it to go for a consultation at least
once. However, I was concerned about the cleanliness of the clinic, the assistants

(they would stick their hands in my mouth after picking at my ear canals), and I
8

 
10

Ik

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 9 of 24

also felt that I wanted to spend more time communicating with the director because

of my specific needs.”

Google Review 7 m
On November 23, 2020, m posted on Dr. Itsuki’s Google review,

with the URL post address of:
https://www.google.com/search?g=%E7%A5%9EMESMAEMAEMES %89%8D%
E7T%9FMAEMEOMADVA3ZME2MBBMADMET%A7T09 1 &0G=YETMASMIEME
5% AB%AEMESM89IMBDMETM9FMAFME6MADMAZME2Z%BBMADMET/OAT
%91&aqs=chrome..69157j6916 1 &sourceid=chromeé&ie=UTE-
S#lrd=0x60188ca3441524af:0xc93f800bbb36f7c,1,,, (Decl. Itsuki 13)

As translated by Japanese to English, the post by m states:

“Don't get caught up in the good word of mouth. The reason they have a good
reputation is because the director is very good at charming himself. The proof of
this is that he works hard to promote himself externally by posting good pictures
on social media and in the hospital and with his staff. It's a sham. 1 am the
president of the Japanese Society of Advanced Orthodontics, but this is just a mere
society founded by the director, and it's something you can become a member of
by paying the society fee, not a qualification. They tout the fact that he is a clinical
supervisor, but there are many doctors in Tokyo who have superior qualifications
to the specialists above them and many other excellent qualifications. The clinic is

like a religion, as the director seems to have a policy of not talking to and taunting

 
10

If

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 10 of 24

patients he doesn't like. There are also several reviews on the website that after
starting treatment, they won't take up anything inconvenient to discuss with you. If
you don't want to make a mistake, please judge the arrogant behavior of the
director during the consultation objectively to find out if the doctor is really
trustworthy. By the way, the response has only gotten worse since the first
consultation. I decided to go here because of the atmosphere of the hospital and
the first counselor's response, but the response changed suddenly from the second
time, and I learned that the first time was a mended response.”
Google Review 8

On November 23, 2020, kc posted on Dr. Itsuki’s Google review,
with the URL post address of:
https://www.google.com/maps/contrib/111239588369097614950/place/ChUryOV

RKOMGGARfG-zuwD4kww/. (Decl. Itsuki 14)

 

As translated by Japanese to English, the post by ke states: “We often see
word of mouth that the treatment period was significantly prolonged, but I think
this is what this clinic is all about: - Lack of knowledge as a doctor who cannot
determine in advance the realistic duration of treatment. This is what this clinic is
all about. The human nature of the director, who makes excuses for the individual

differences in the treatment he provides. Dishonesty in communicating a realistic

10

 
10

tl

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 11 of 24

timeframe and refusing to proceed with treatment on an agreed upon basis. The
director is a proud, stomping old type of doctor.”

Analysis of Defamation under Japanese Law

In Japan, defamation can be prosecuted civilly against the defamer based on
tort under Article §§709,710 of the Civil Code of Japan. Article §709 states: “A
person who has intentionally or negligently infringed any right of others, or legally
protected interest of others, shall be liable to compensate any damages resulting in
consequence”, (Decl. Nakazawa 425). Article §710 states: “Persons liable for
damages under the provisions of the preceding Article must also compensate for
damages other than those to property, regardless of whether the body, liberty or
reputation of others have been infringed, or property rights of others have been
infringed”. (Decl. Nakazawa 925). Under Article §723 of the Civil Code of Japan
“the Court may, at the request of the victim, order a person who defamed others to
effect appropriate measures to restore the reputation of the victim in lieu of, or in
addition to, damages”. (Decl. Nakazawa J25). As expressly stated under Article
§724 of the Civil Code of Japan, “the right to demand compensation for damages
in tort shall be extinguished by the operation of prescription if it is not exercised by
the victim or his/her legal representative within three years from the time when
he/she came to know of the damages and identity. The same shall apply when

twenty years have elapsed from the time of the tortious act” (Decl. Nakazawa §[25).
M1

P

 
10

11

12

13

14

15

16

7)

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 12 of 24

Furthermore, in Japan, Freedom of Expression for its citizens are Codified under
the Constitution of Japan as follows: Article 21. Freedom of assembly and
association as well as speech, press and all other forms of expression are
guaranteed; Article 13. All of the people shall be respected as individuals. Their
right to life, liberty, and the pursuit of happiness shall, to the extent that it does not
interfere with the public welfare, be the supreme consideration in legislation and in
other governmental affairs. (Decl. Nakazawa 426). Article 21 of the Japanese
Constitution guarantees freedom of expression, but because of Article 13 and cases
that have provided clarity on the issue, the freedom of expression does not protect
defamatory expressions. (Decl. Nakazawa {[26).

Analysis of Japanese Freedom of Speech Law and the Google Reviews:

a) Regarding the post by 72 775% (ARAKI, NOZOMI or KIBOU). After
speaking to Dr. Itsuki and analyzing the review: In this review, it is stated that the
doctor's attitude is bad and that the doctor will make you "get treatment that you
weren't even told about beforehand." This gives the false impression that the doctor
provides treatment without providing explanation or obtaining consent and
therefore, the doctor’s reputation will be damaged. However, since Dr. Itsuki and
his staff always explains the details of the treatment and obtains the consent of the
patient, the contents of this report are false. This review report is untrue and is

defamatory to my client. (Decl. Nakazawa 427 (a)).
12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 13 of 24

b). Regarding the Google Review by ///# (YAMAMD); In this review, it is
stated that "the teeth are chipped because the appliance and the teeth hit against the
teeth" and "there is no way to fix the problem". However, there is no danger of the
appliance hitting the teeth and chipping them when the client is in treatment. It is
possible for a tooth that is originally cracked or worn and thin to be chipped due to
a change in bite during treatment (although we explain that this can happen and
mention it in the treatment agreement). However, there is no risk of the treatment
instrument chipping against the tooth. In addition, the client treats the patient until
the patient is cured, so if the patient continues to treat until the end of the
treatment, the patient will not be cured. Therefore, this review is untrue and

violates the client's honorary rights. (Decl. Nakazawa {27 (b)).

c) Regarding the Google Review by AD > & (HINOKK]), the reviewer
states, "I think it would be less of a shock if you think of it as 1.5 to 2 times longer
than the period of time they tell you at the counseling. If you think about it, it will
take another year and a half for me. It is stated that "it will take about a year and a
half for me to get there. Such a statement may give a false impression to the reader
as if the customer is being induced to sign a contract with the company by
explaining a short period of time to Dr. Itsuki during the counseling session, which

would damage the reputation of Dr. Itsuki in society. However, the counseling

13

 
10

11

12

43

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 14 of 24

mentioned in this review report is supposedly a free counseling service offered by
Dr. Itsuki, and since the counseling is in the free stage, it only allows for a brief
discussion of photos and x-rays, and therefore does not give an exact duration of
the counseling, but rather says, "Our clinic offers the usual simple They only talk
in the abstract: "The average is about 1.5 to 2 years for the cases with the disease.

Despite this, the statement is misleading and misrepresents the facts, as it gives
the impression that what is described as the exact duration of treatment is very
different from what it actually is, giving the impression that the client is deceiving
and disadvantaging his or her patients. Therefore, this review statement is untrue
and violates the client's right to reputation. (Decl. Nakazawa [27 (c)).

d) Regarding the Google Review by ES: This review report in this case
says, "I was told that one nerve was lost during orthodontics. It was too shocking
that a nerve was lost due to orthodontic treatment even though I didn't have any
cavity. Such a statement of "I was too shocked" as if it was a sudden event could
give a bad impression that the nerve was lost during the orthodontic treatment,
even though there was no prior explanation of your treatment, and it would damage
your reputation in society. However, the Dr. [tsuki and staff always fully explains
that one of the risks of orthodontic treatment in the first place is the possibility of

losing the nerve of the tooth, and it is stated in the treatment agreement at the time

14

 
10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 15 of 24

of the contract, so the patient understands and is convinced that the treatment will
be performed. Despite this, making statements that give the impression that there
was no prior explanation is a misleading statement and misrepresents the facts.
Therefore, the review statement is untrue and violates the client's honorary rights. .
(Decl. Nakazawa 427 (d)).

e) Regarding the review by N .Y: In this review, there is a statement that

says, "I guess it depends on the individual, but as a result, it took me more than 4
years to complete the treatment. There were many times when | thought that the
treatment was being stretched out for money." In this case, it could give a bad
impression to the viewers that the client deliberately prolonged the treatment for
the purpose of earning a commission, and therefore, the social reputation of the
Dr. Itsuki would be diminished. However, our clients do not deliberately delay
treatment in order to earn reimbursement. In the case of the review report, a person
who may have been the author of the review report took 4 years to complete the
treatment because the person missed several months of treatment and cancelled
appointments more than 15 times, and because of the person's behavior, the client
did not stall. Also, the review in this case made it sound as if the orthodontic
appliance continuously bumped against the teeth in the client's treatment and
cracked the teeth, and this statement also damages Dr. Itsuki’s reputation in

society. However, in treating the client, it is unlikely that the treatment instrument
15

 
10

3

12

13

14

5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 16 of 24

continuously hits the tooth, and if the instrument hits the tooth and cracks it, there
is likely to be considerable pain, but no such incident has ever occurred in the
client's clinic. In addition, it is stated as if the doctor's examination is only 5 to 10
minutes each time, which is also not true, as the doctor's examination is not
necessarily shorter than 5 to 10 minutes each time, depending on the treatment.
Therefore, the review statement is untrue and damages Dr. Itsuki’s reputation.
(Decl. Nakazawa 427 (e)).

f) Regarding the Google Review by p A: The review in this case stated
that the assistant working ai the client's clinic would put her hands in her own ears
and then put her hands directly into the patient's mouth, which would cause the
Dr. Itsuki to be regarded as an unhygienic clinic, which would damage his
reputation in society. However, although the assistant in Dr. Itsuki’s clinic also
wears medical gloves and touches the patient's mouth, it is not possible for her to
put her hand in her own ear with the gloves on in the first place, and it is not
possible for her to put her hand in the patient's mouth after touching someone else's
skin etc. Therefore, the review communication in this case is contrary to the facts
and damages Dr. Itsuki’s reputation. (Decl. Nakazawa §27 (£)).

g) Regarding Google review by m: This review is saying “This is not a

qualification but a mere academic society founded by the medical director that

16

 
10

i]

12

13

i4

15

iG

i7

18

19

20

2]

22

23

24

23

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 17 of 24

anyone can become a member of if you pay a fee”, “The selling point is that he’s a
clinical instructor but being a specialist is a better qualification than this” mocking
the director. The review is intended to reduce the societal reputation and trust of
the client by saying the director is advocating that a non qualification is a
qualification and taunting that he is using the selling point of being an instructor
that is inferior to a specialist. However, my client is only displaying that they are a
member of the society and not claiming that it is a qualification nor are they
making being a clinical instructor the selling point. Furthermore the expression
“It's a religion-like clinic because is seems like there is a policy that the patients
not liked by the director are not even spoken to” is intended to provide a negative
impression of the clinic and that it is a strange group with peculiar ideals by using
the word “religion-like” thus it having malicious intent and it reducing the clinics
social reputation. However, of course there is no policy of not speaking to non-
liked patients, and it is not a group that has peculiar ideals so clearly this is a false
statement. Other items in the post saying “don’t be fooled by the good reviews”,
“the interactions only get worse”, “The interaction was suddenly difference from
the 2nd time and that is when I realized the first visit was Just a facade” have no

basis with many expressions that unilaterally taunt my client. Therefore, this

 
10

11

12

13

14

15

16

17

18

[9

20

21

22

23

24

25

26

27

28

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 18 of 24

review is not factual and infringes on my clients right to honor. (Decl. Nakazawa
{27 (g)).

h) Regarding the review by kc: First of all, the review says things like “the
lack of knowledge as a doctor”, “the (questionable) human nature of the director to
blame individual differences as an excuse”, “The dishonesty of him not trying to
proceed with treatment with consent.”, “An old fashioned doctor who is prideful
and has a superiority complex” which is content that is insulting and is attacking
the personality of the director making it beyond the range of expressions that are
acceptable. In addition, it is clear that the client's social reputation as a doctor will
be lowered by the malicious statements that he cannot judge the treatment period,
that he uses individual differences as an excuse, and that he proceeds with the
treatment without the patient's consent. However, it is a fact that individual
differences occur in orthodontics due to the condition of the patient's mouth, and
this is not an excuse. In addition, the treatment period may be prolonged due to the
patient's own lack of cooperation in the treatment, such as the patient frequently
changing the appointment or neglecting to wear the orthodontic appliance.
Therefore, this review is not an issue of one's knowledge as a doctor. Therefore,
this review is an insult to the Director and also constitutes defamation against the

facts against the client. (Decl. Nakazawa §[27 (h)).

18

 

 
10

It

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 19 of 24

i. ARGUMENT
A. Legal Standard

An applicant seeking discovery for use in a foreign proceeding must
demonstrate that (1) the person from who the discovery is sought or is found in this
district, (2) the discovery is for use in a proceeding before a foreign tribunal, and
(3) the application is made by a foreign or internal tribunal or any interested person.
28 U.S.C. § 1782; In re The Republic of Ecuador, Case No. C-10-80225 MISC
CRB (EMC), 2010 U.S. Dist. LEXIS 102158 (N.D. Cal. Sept. 15, 2010) at *1.

In exercising its discretion under 28 U.S.C. § 1782, a district court should
further consider the following non-exhaustive factors: “(1) whether the “person
whom the discovery is sought is a participant in the foreign proceeding”; (2) “the
nature of the foreign tribunal, the character of the proceedings underway abroad,
and the receptivity of the foreign government or the court or agency abroad to U.S.
federal-court judicial assistance”; (3) whether the discovery request is an “attempt
to circumvent proof gathering restrictions or other policies of a foreign country or
the United States”; and (4) whether the discovery requested is “unduly intrusive or
burdensome.” Jn re Apple Inc., 2012 U.S. Dist. LEXIS 66669, 3-4 (N.D. Cal. May
2, 2012) (quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-

265 (U.S. 2004)).

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 20 of 24

B. SMILE CREATE’S Application Meets All of the Statutory
Requirements under 28 U.S.C. § 1782
1. Google, LLC Whom Discovery Sought is located in this District

Google, LLC, from whom the discovery requested in this application is
sought, is located in Mountain View, California. Therefore, Google, LLC is within
this Court’s district. (Decl. Nakazawa 429).

2. The Requested Discovery is for Use in a Proceeding in Japan

The discovery requested in this application must be utilized for a
proceeding before a foreign tribunal. The foreign proceedings need not be
commenced before 28 U.S.C. § 1782 may be invoked. It is enough that such
proceedings are “likely to occur” or are “within reasonable contemplation.” Intel
Corp v. Advanced Micro Devices, Inc., supra at 258-259 (quoting In re Letter
Request From Crown Prosecution Service of United Kingdom, 870 F.2d 686, 691
(DC Cir. 1989)).

SMILE CREATE intends to bring a lawsuit in Japan against the person(s)
associated with the Google account in question as soon as the person’s identity has
been ascertained through the discovery sought by this application. (Decl.
Nakazawa 928, (29). Thus, the requirement that the discovery be for use in a
foreign proceeding is met.

3. SMILE CREATE is the Interested Party under

28 U.S.C § 1782, Whom May Make this Application.
20

 

 
10

{1

12

i3

i4

is

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 21 of 24

The application to seek discovery pursuant to 28 U.S.C. § 1782 may be
made by any “interested person”. As a Plaintiff in the anticipated litigation in
Japan, SMILE CREATE is clearly an interested person under 28 U.S.C. § 1782.

C. SMILE CREATE’S Application Further Meets All of the
Discretionary Factors under Intel.
Google, LLC is Not a Participant in the Foreign Proceeding

The first Intel. factor asks whether the “person from whom discovery sought
is a participant in the foreign proceeding.” Intel, 542 U.S. at 264. Ifthe person is a
participant, “the need for § 1782(a) aid generally is not as apparent as it ordinarily
is when evidence is sought from a non-participant in the matter arising abroad”
because “[a] foreign tribunal has jurisdiction over those appearing before it, and
can itself order them to produce evidence.” /d. “In contrast, nonparticipants in the
foreign proceeding may be outside the foreign tribunal’s jurisdictional reach; hence
their evidence, available in the United States, may be obtainable absent §1782 (a)
aid.” Id.

Google, LLC is not a participant in the anticipated Japanese lawsuit. (Decl.
Nakazawa 929). Additionally, the documents that SMILE CREATE secks are in
the United States and not in Japan. Thus, the information sought is out of Japan’s

tribunal reach.

21

P

 
10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 22 of 24

1. The Requested Information is relevant to SMILE CREATE’S
Impending Lawsuit in Japan and the Japanese Court’s Would
be Receptive to this Court’s Assistance

“A court presented with a § 1782(a) request may take into account the nature
of the foreign tribunal, the character of the proceedings underway abroad, and the
receptivity of the foreign government or the court agency abroad to U.S. federal-
court judicial assistance.” Intel at 264. In addition, the Japanese courts would be
receptive to this Court’s assistance. In fact, Japanese courts have been receptive
to the discovery assistance made by U.S. Courts. Marubeni Am. Corp. v. LBA YK.
335 Fed. Appx. 95, 97-98, 2009 U.S. App. LEXIS 12953, *7-8 (2d Cir. N.Y. 2009);
In re Application of LG Elecs. Deutschland GMBH, 2012 U.S. Dist. LEXIS 70370,
*5, 2012 WL 1836283 (S.D. Cal. May 21, 2012).

In order to identify the person(s) who are claimed to have defamed SMILE
CREATE through the Google accounts in question for purposes of bringing a
lawsuit against said person(s) in Japan, it is necessary for SMILE CREATE to
obtain the information relevant to the Google account of the Anonymous
Defendant. (Decl. Nakazawa 428). °

2. SMILE CREATE’S’S Discovery Request is Not and Attempt to
Circumvent Foreign Proof Restrictions or Policies

“A district court could consider whether §1782(a) request conceals an

22

 
10

il

12

i3

i4

15

i6

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 23 of 24

attempt to circumvent foreign proof-gathering restrictions or policies of a foreign
country or the United States.” Intel. at 265.

SMILE CREATE is not aware of any restrictions imposed by or any policies
under Japanese law limiting proof-gathering proceeding in the manner proposed or
for the purposes stated herein. (Decl. Nakazawa 430). In the past, Courts have
granted 28 U.S.C. § 1782 applications for use in the proceedings in Japan, both
criminal and civil cases. Marbueni Am. Corp. at 98; LG Elecs Deutschland
GMBH, *5; Okubo v. Reynolds (In re Letters Rogatory from the Tokyo Dist.
Prosecutors Office), 16 F.3d 1016, 1018-1019, 1994 U.S. App. LEXIS 2440, *3-6,
94 Cal. Daily Op. Service 1108, 94 Daily Journal DAR 1918, 28 Fed. R. Serv. 3d
(Callaghan) 200 (9" Cir. Cal. 1994).

3. SMILE CREATE’S Request is narrowly tailored to Relevant
Information for the Japanese Civil Case and Not Unduly
intrusive or Burdensome

“Unduly intrusive or burdensome requests may be rejected or trimmed.”
Intel at 265. As shown in the proposed subpoena to Google, LLC attached to the
proposed Order submitted with this Application, the discovery request by
Applicant is narrowly tailored and limited to the discovery materials related to the

subject Google accounts of the Anonymous Defendants through which the identity

23

 
10

11

12

13

14

13

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-mc-80111-VKD Document1 Filed 05/06/21 Page 24 of 24

of the defendants to the impending Japanese lawsuit can be ascertained, and no
further information is required.

It is not burdensome for Google, LLC to provide the basic user information
of the anonymous google account holder, and Google has always been
compensated for their efforts in retrieving that information by applicants
represented by this firm. (Decl. Nakazawa 432).

Ii. CONCLUSION

For the reasons stated above, SMILE CREATE respectfully requests that
This Honorable Court grant this application and permit that Okayama to issue the

subpoena to Google, LLC, attached to the proposed order submitted within this

 

application.
Respectfully Submitted,
we P
DATED: May 3, 2021 AZIMY LAW; APC Lo
i A,
Elkan Adgimy, Esq.
Attorney for Applicant,

Medical Incorporated Association
Smile Create dba Jingumae Orthontics

24

 
